Case 4:08-cr-00085-ALM-KPJ Document 95 Filed 07/14/20 Page 1 of 5 PageID #: 266




                           United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


 UNITED STATES OF AMERICA                            §
                                                     §   Criminal Action No. 4:08-CR-85
 v.                                                  §   (Judge Mazzant)
                                                     §
 ROBERT PETERSEN                                     §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, the Court having

 heretofore referred the request for the revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration.        The Court has received the Report and

 Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

 waived allocution before the Court as well as his right to object to the report of the Magistrate

 Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct.

        It is therefore ORDERED that the Report and Recommendation of United States

 Magistrate Judge is ADOPTED as the opinion of the Court.

        It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

        It is further ORDERED that Defendant be committed to the custody of the Bureau of

 Prisons for a term of nine (9) months and forty-nine (49) days of imprisonment, with five (5) years

 of supervised release to follow.




                                                 1
Case 4:08-cr-00085-ALM-KPJ Document 95 Filed 07/14/20 Page 2 of 5 PageID #: 267



        The Court also imposes the special conditions set forth in the Report and Recommendation:

        (1) You must provide the probation officer with access to any requested financial

 information for purposes of monitoring efforts to obtain and maintain lawful employment; (2) You

 must participate in any combination of psychiatric, psychological, or mental health treatment

 programs, and follow the rules and regulations of that program, until discharged. This includes

 taking any mental health medication as prescribed by your treating physician. The probation

 officer, in consultation with the treatment provider, will supervise your participation in the

 program. You must pay any cost associated with treatment and testing; (3) You must comply with

 the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et

 seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender

 registration agency in which you reside, work, are a student, or were convicted of a qualifying

 offense; (4) You must participate in sex offender treatment services. These services may include

 psycho-physiological testing (i.e., clinical polygraph, plethysmograph, and the ABEL screen) to

 monitor your compliance, treatment progress, and risk to the community. You must abide by all

 rules and regulations of the treatment program, until discharged. The probation officer, in

 consultation with the treatment provider, will supervise your participation in the program. You

 must pay any costs associated with treatment and testing. Should you fail to pay as directed, you

 must perform 3 hours of community service for each unpaid session; (5) You must not have direct

 or indirect contact with children under the age of 18 unless supervised by an adult approved by the

 probation officer; (6) You must not possess or view any images in any form of media or in any

 live venue that depicts sexually explicit conduct. For the purpose of this special condition of

 supervision, the term "sexually explicit conduct" is as defined under 18 U.S.C. § 2256(2)(A) and

 is not limited to the sexual exploitation of children; (7) You must provide the probation officer



                                                 2
Case 4:08-cr-00085-ALM-KPJ Document 95 Filed 07/14/20 Page 3 of 5 PageID #: 268



 with access to any requested financial information to determine if you have purchased, viewed, or

 possessed sexually explicit material; (8) You must submit to a search of your person, property,

 house, residence, vehicle, papers, computer, other electronic communication or data storage

 devices or media, and effects at any time, with or without a warrant, by any law enforcement or

 probation officer with reasonable suspicion concerning unlawful conduct or a violation of your

 conditions of supervision; (9) You must not use or own any device (whether or not at your place

 of employment, residence, or elsewhere) that can be connected to the Internet or used to store

 digital materials other than that authorized by the probation officer. This includes, but is not limited

 to, desktop computers, laptops, PDA's, electronic games, and cellular telephones. You must not

 use any device other than the one you are authorized to use. You must allow the U.S. Probation

 Office to install software designed to monitor activities. This may include, but is not limited to,

 software that may record any and all activity on the computers you may use, including the capture

 of keystrokes, application information, Internet use history, e-mail correspondence, and chat

 conversations. You will pay any costs related to the monitoring of your computer usage; (10) You

 must not use or possess any gaming consoles (including, but not limited to, Xbox, Playstation,

 Nintendo), or devices without prior permission from the probation officer; (11) If you reside in a

 household where a computer is present (i.e., it belongs to a parent, spouse, roommate, etc.), the

 owner of the computer must agree to allow the U.S. Probation Office to install software designed

 to monitor computer activities on such computer. This may include, but is not limited to, software

 that may record any and all activity on any computer you may use in the residence, including the

 capture of keystrokes, application information, Internet use history, e-mail correspondence, and

 chat conversations. You will pay any costs related to computer monitoring. You must advise

 anyone in your household that may use any computer in question that monitoring software has



                                                    3
Case 4:08-cr-00085-ALM-KPJ Document 95 Filed 07/14/20 Page 4 of 5 PageID #: 269



 been installed; (12) You must not attempt to remove, tamper with, or in any way circumvent the

 monitoring software. You must not access any Internet Service Provider account or other online

 service using someone else's account, name, designation, or alias. You must disclose all on-line

 account information, including user-names and passwords, to the U.S. Probation Office. You must

 also, if requested, provide a list of all software/hardware on your computer, as well as telephone,

 cable, or Internet service provider billing records, and any other information deemed necessary by

 the probation office to monitor your computer usage; (13) You must not purchase, possess, have

 contact with, or use devices to include cellular telephones with photographic capability; cellular

 telephones with internet capability; laptop computers (other than a computer approved by the

 probation office which may be subject to monitoring); iPods; Personal Digital Assistants (PDAs);

 portable data storage devices such as thumb drives and Flash memory; or any other type of portable

 electronic device that is capable of communicating data via modem, wireless, or dedicated

 connection. You must also refrain from the purchase, possession, or use of digital cameras; digital

 recorders; or any other type of recording and/or photographic equipment; (14) You must reside in

 a residential reentry center or similar facility, in a prerelease component for a period of up to 180

 days, to commence upon release from confinement, and shall observe the rules of that facility.

 Upon securing a suitable residence approved by the U.S. Probation Office, you shall be released

 from the facility. The subsistence requirement shall be waived while at the center, and you shall

 be required to save at least 25% of your gross income for the purpose of securing a personal

 residence and provide verification of such to the probation officer; and (15) You must participate

 in and complete a financial management class approved by the probation officer within the first

 six months of your release to supervision.




                                                  4
    Case 4:08-cr-00085-ALM-KPJ Document 95 Filed 07/14/20 Page 5 of 5 PageID #: 270

.

            The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

     Michigan, if appropriate.

            IT IS SO ORDERED.

            SIGNED this 14th day of July, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  5
